                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
MAYRA ENID YULFO-REYES        :    Civ. No. 3:17CV02015(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :    November 8, 2018
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Mayra Enid Yulfo-Reyes (“plaintiff”), brings this

appeal under §205(g) of the Social Security Act (the “Act”), as

amended, 42 U.S.C. §405(g), seeking review of a final decision

by the Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying her application for

Supplemental Security Income (“SSI”) under the Act. Plaintiff

has moved for an order reversing the decision of the

Commissioner, or in the alternative to remand for further

proceedings. [Doc. #32]. Defendant has filed a cross-motion

seeking an order affirming the decision of the Commissioner.

[Doc. #34].

    For the reasons set forth below, defendant’s Motion for an

Order Affirming the Decision of the Commissioner [Doc. #34] is

DENIED, and plaintiff’s Motion for Order of Reversal, or in the

Alternative Remand for Further Proceedings [Doc. #32] is
                              ~ 1 ~
GRANTED. The Court REVERSES the decision of the Commissioner and

hereby REMANDS this matter for a calculation and award of

benefits.

I.     PROCEDURAL HISTORY1

       Plaintiff filed concurrent applications for Disability

Insurance Benefits (“DIB”) and SSI on December 18, 2009,

alleging disability beginning September 18, 2007. See Certified

Transcript of the Administrative Record, Doc. #16, compiled on

January 11, 2018, (hereinafter “Tr.”) at 203; Tr. 215; Tr. 541-

52. Plaintiff’s application for DIB was denied on January 16,

2010, because it was determined that plaintiff did “not qualify

for disability benefits because [she] had not worked long enough

under Social Security.” Tr. 257. Plaintiff did not seek

reconsideration of that decision. Plaintiff’s application for

SSI was denied initially on April 21, 2010, see Tr. 261-64, and

upon reconsideration on September 3, 2010, see Tr. 268-70. The

only application now under consideration is for SSI.

       Following the denial of plaintiff’s SSI application, on

November 15, 2011, and May 22, 2012, plaintiff, represented by

Attorney Veronica Halpine, appeared and testified at two

separate hearings before Administrative Law Judge Bruce H.

Zwecker (“ALJ Zwecker”). See Tr. 119-50; Tr. 151-65 (repeated at


1   Each party filed a statement of facts. See Docs. #32-2, #19.
                                ~ 2 ~
Tr. 1800-31 and Tr. 1832-46). On June 22, 2012, ALJ Zwecker

issued an unfavorable decision. See Tr. 228-51. On July 10,

2012, plaintiff filed a Request for Review of ALJ Zwecker’s June

22, 2012, decision. See Tr. 399-401. On June 17, 2013, the

Appeals Council ordered remand of plaintiff’s case to an ALJ for

the resolution of certain outstanding issues. See Tr. 252-56;

see also Tr. 402-11.

    Following the Appeals Council’s remand, on April 22, 2014,

plaintiff, again represented by Attorney Halpine, appeared and

testified at a third hearing before ALJ Zwecker. See Tr. 166-202

(repeated at Tr. 1847-83). On October 27, 2014, ALJ Zwecker

issued a second unfavorable decision. See Tr. 97-118 (repeated

at Tr. 1648-69). Thereafter, plaintiff filed a Request for

Review of ALJ Zwecker’s October 27, 2014, decision. See Tr. 96

(repeated at Tr. 1696). On June 4, 2015, the Appeals Council

denied plaintiff’s request for review, thereby making ALJ

Zwecker’s October 27, 2014, decision the then-final decision of

the Commissioner. See Tr. 1-8 (repeated at Tr. 1670-77).

    On June 22, 2015, plaintiff, still represented by Attorney

Halpine, filed a complaint in the United States District Court

for the District of Connecticut seeking review of ALJ Zwecker’s

October 27, 2014, decision. See Tr. 1642-47; see also Yulfo v.

Colvin, No. 3:15CV952(SALM) (D. Conn. June 22, 2015). On May 18,

                              ~ 3 ~
2016, defendant filed a Consent Motion to Remand to Agency Under

Sentence Four of 42 U.S.C. §405(g). See Yulfo v. Colvin, No.

3:15CV952(SALM), Doc. #28 (D. Conn. May 18, 2016). After the

parties consented to the jurisdiction of the undersigned, the

Court granted that motion. See Tr. 1678-80; see also Yulfo v.

Colvin, No. 3:15CV952(SALM), Docs. #30, #32 (D. Conn. May 20,

2016). Following this Court’s remand, on June 8, 2016, the

Appeals Council issued a Notice of Order of Appeals Council

Remanding Case to Administrative Law Judge. See Tr. 1681-88; Tr.

1712-32.

    Following the Appeals Council’s second remand of

plaintiff’s case, on January 26, 2017, plaintiff, again

represented by Attorney Halpine, appeared and testified at a

fourth hearing before a different administrative law judge, John

Noel (hereinafter the “ALJ” or “ALJ Noel”). See Tr. 1603-41.

Vocational Expert (“VE”) Renee Jubry also testified at the

hearing by telephone. See Tr. 1633-39; see also Tr. 1897-99. On

April 4, 2017, ALJ Noel issued an unfavorable decision. See Tr.

1571-1602. On October 10, 2017, the Appeals Council denied

plaintiff’s request for review, thereby making ALJ Noel’s April

4, 2017, decision the final decision of the Commissioner. See

Tr. 1564-70. The case is now ripe for review under 42 U.S.C.

§405(g).

                              ~ 4 ~
    Plaintiff, who initially appeared as a self-represented

party, timely filed this action for review. See Doc. #1.

Plaintiff, now represented by pro bono counsel, moves to reverse

the Commissioner’s decision, or in the alternative, to remand

for further proceedings. [Doc. #32]. On appeal, plaintiff

argues:

    1. The ALJ’s step two findings are not supported by

      substantial evidence;

    2. The ALJ erred at step three of the sequential evaluation;

    3. The ALJ failed to properly weigh the medical opinion

      evidence;

    4. The ALJ’s decision is contrary to the law because his

      findings as to plaintiff’s Residual Functional Capacity

      (“RFC”) are not consistent with the description of light

      work;

    5. The ALJ failed to examine the VE’s testimony in compliance

      with the Appeals Council’s June 8, 2016, remand order; and

    6. The medical vocational guidelines mandate a finding of

      disabled based on the RFC determination.




                              ~ 5 ~
See generally Doc. #32-1.2 As set forth below, the Court finds

that ALJ Noel’s decision is not supported by substantial

evidence of record.

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation

omitted). Substantial evidence is evidence that a reasonable

mind would accept as adequate to support a conclusion; it is

more than a “mere scintilla.” Richardson v. Perales, 402 U.S.

389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)). The reviewing court’s responsibility is

to ensure that a claim has been fairly evaluated by the ALJ. See

Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation

omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to



2 The Court has re-ordered the sequence in which plaintiff’s
arguments appear in her brief.
                               ~ 6 ~
apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

                              ~ 7 ~
61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014) (citing Peoples v.

Shalala, No. 92CV4113, 1994 WL 621922, at *4 (N.D. Ill. Nov. 4,

1994)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)).

    Finally, some of the Regulations cited in this decision,

particularly those applicable to the review of medical source

evidence, were amended effective March 27, 2017. Those “new

regulations apply only to claims filed on or after March 27,

2017.” Smith v. Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018)

(summary order). Where a plaintiff’s claim for benefits was

                              ~ 8 ~
filed prior to March 27, 2017, “the Court reviews the ALJ’s

decision under the earlier regulations[.]” Rodriguez v. Colvin,

No. 3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept.

4, 2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at

*4 (E.D.N.Y. Sept. 30, 2018) (“While the Act was amended

effective March 27, 2017, the Court reviews the ALJ’s decision

under the earlier regulations because the Plaintiff’s

application was filed before the new regulations went into

effect.” (citation omitted)).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

                                ~ 9 ~
work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §416.920(c) (requiring that the

impairment “significantly limit[] ... physical or mental ability

to do basic work activities” to be considered “severe”

(alterations added)).

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §416.920. In the Second

Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s
     severe impairment, he has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the
     Secretary then determines whether there is other work
                               ~ 10 ~
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given [her] residual functional capacity.” Gonzalez ex rel.

Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (alteration added) (citing 68 Fed. Reg. 51155

(Aug. 26, 2003)); Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (per curiam)). The RFC is what a person is still capable

of doing despite limitations resulting from her physical and

mental impairments. See 20 C.F.R. §416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be
                               ~ 11 ~
broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE ALJ’S DECISION

      Following the above-described five-step evaluation process,

the ALJ concluded that since the application date of December

18, 2009, plaintiff was not disabled under the Act. See Tr.

1592. At step one, the ALJ found that plaintiff had not engaged

in substantial gainful activity since the application date of

December 18, 2009. See Tr. 1579. At step two, the ALJ found that

plaintiff had the severe impairments of: degenerative disc

disease; diabetes mellitus; obesity; major depressive disorder;

and anxiety. See id. The ALJ found plaintiff also suffered from

the following non-severe impairments: macular degeneration;

sleep apnea; and asthma. See Tr. 1579-80.

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. See Tr. 1580-82. The ALJ specifically

considered Listings 1.04 (disorders of the spine), 12.04

(affective disorders), and 12.06 (anxiety related disorder). See

id. At step three the ALJ also

      considered    any   resulting    complications    and/or
      limitations that might stem from the claimant’s diabetes
      such as peripheral neurovascular disease leading to
      gangrene and subsequent amputation under 1.00 listings;
                                 ~ 12 ~
    diabetic retinopathy under the 2.00 listings; coronary
    artery disease or peripheral vascular disease under the
    4.00 listings; diabetic gastroparesis under the 5.00
    listings; diabetic neuropathy under the 6.00 listings;
    bacterial and fungal skin infections under the 8.00
    listings; diabetic peripheral and sensory neuropathies
    under the 11.00 listings; and cognitive impairment,
    depression or anxiety under the 12.00 listings.

Tr. 1580 (sic).

    Before moving on to step four, the ALJ found plaintiff

had the RFC

    to perform light work as defined in 20 CFR 416.697(b)
    except she can frequently climb ramps and stairs, never
    climb ladders, ropes or scaffolds, occasionally balance,
    frequently stoop, occasionally kneel, occasionally
    crouch, occasionally crawl; can have only occasional
    exposure to extreme heat and only occasional exposure to
    odors, dusts, fumes and other pulmonary irritants; can
    perform simple routine tasks, but not at a production
    pace, can use judgment limited to simple work related
    decisions, can deal with routine changes in the work
    environment; and can communicate in English, but can
    only read English at a first grade level.

Tr. 1582. At step four, the ALJ concluded that plaintiff was

unable to perform her past relevant work as a certified nurse

assistant (“CNA”). See Tr. 1590. At step five, and after

considering plaintiff’s age, education, work experience and RFC,

as well as the testimony of the VE, the ALJ found that other

jobs existed in significant numbers in the national economy that

plaintiff could perform. See Tr. 1591-92.




                              ~ 13 ~
V.   DISCUSSION

     Plaintiff raises several arguments in support of reversal

or remand. See generally Doc. #32-1. Before addressing those

arguments, the Court first pauses to note two general

considerations applicable to the discussion below.

     First, plaintiff seeks review only of the decision to deny

her application for SSI. There is no claim for DIB at issue.

Accordingly, throughout this decision, the Court refers to and

applies only those Regulations applicable to SSI. The Court is

compelled to note this as plaintiff occasionally references the

Regulations applicable to DIB in her brief. See, e.g., Doc. #32-

1 at 11 (quoting 20 C.F.R. §404.1563); id. at 22 (quoting 20

C.F.R. §404.1513(d)); id. at 23 (quoting 20 C.F.R.

§404.1512(b)(5)).

     Second, the parties agree that the Court is considering a

closed period of disability, from the date of plaintiff’s SSI

application, December 18, 2009, through August 28, 2015, the

date of plaintiff’s second SSI application, on which she was

awarded benefits. See Doc. #32-1 at 3; Doc. #34-1 at 1 n.1; see

also Tr. 1698-1711 (Notice of Award as to August 28, 2015, SSI

application).

     Bearing the above in mind, the Court turns to the parties’

respective arguments, beginning with a consideration of whether

                              ~ 14 ~
the ALJ’s RFC determination is supported by substantial evidence

of record.

    A.    The RFC Determination

    The Court construes plaintiff’s brief as contending that

the ALJ’s physical RFC determination is not supported by

substantial evidence. See generally Doc. #32-1. Plaintiff

appears to take issue specifically with the ALJ’s determination

that she was capable of light work and could read English at a

first grade level. See Doc. #32-1 at 8-11, 26; see also Doc.

#35, plaintiff’s reply brief. Defendant generally responds that

the ALJ’s RFC determination is supported by substantial

evidence. See generally Doc. #34-1 at 9-14, 18-22.

    Plaintiff’s RFC is “the most [she] can still do despite

[her] limitations.” 20 C.F.R. §416.945(a)(1). The RFC is

assessed “based on all the relevant evidence in [the] case

record[,]” including “all of the relevant medical and other

evidence.” 20 C.F.R. §§416.945(a)(1), (3).

         1.   Production Pace

    Plaintiff first contends that the ALJ’s conclusion that she

is capable of light work “is fatally flawed” because the

Dictionary of Occupational Titles (“DOT”) defines “light work”

as requiring work performed at a production pace. Doc. #32-1 at

7-8. Defendant responds that plaintiff is “mistaken” and that


                                ~ 15 ~
the DOT’s definition of light work does not require performance

at a production rate pace for every job classified at the light

exertional level. Doc. #34-1 at 18-19.

    Plaintiff’s argument relies on the plain language of the

following definition of light work:

    Even though the weight lifted may be only a negligible
    amount, a job should be rated Light Work: (1) when it
    requires walking or standing to a significant degree; or
    (2) when it requires sitting most of the time but entails
    pushing and/or pulling of arm or leg controls; and/or
    (3) when the job requires working at a production rate
    pace entailing the constant pushing and/or pulling of
    materials even though the weight of those materials is
    negligible. NOTE: The constant stress and strain of
    maintaining a production rate pace, especially in an
    industrial setting, can be and is physically demanding
    of a worker even though the amount of force exerted is
    negligible.

Dep’t of Labor, Dictionary of Occupational Titles 1013 (4th ed.,

rev. 1991). Plaintiff focuses on subsection (3) cited above and

asserts that all work categorized at the light exertional level

requires work at a production rate pace. See Doc. #32-1 at 8.

That reasoning is flawed. The plain language of the above

definition does not require performance of all light work at a

production pace. Rather, the above-cited definition of light

work provides for performance at a production rate pace in the

alternative, not in the conjunctive. See Potts v. Astrue, No.

12CV229(GCH), 2013 WL 5785659, at *6 (S.D. Tex. Feb. 19, 2013)

(The DOT’s definition of light work does “not contain a

                              ~ 16 ~
requirement that the work be done at a ‘production’ pace.”),

report and recommendation adopted, 2013 WL 12106129 (Mar. 28,

2013). Accordingly, the definition of “light work” cited by the

plaintiff does not conflict with the ALJ’s RFC determination

limiting plaintiff to a light exertional level. See id. Indeed,

courts within this Circuit have affirmed RFC determinations

limiting a claimant to light work at a non-production rate pace.

See, e.g., DiBlasi v. Comm’r of Soc. Sec., 660 F. Supp. 2d 401,

408 (N.D.N.Y. 2009); Cirino Matos v. Colvin, No.

5:14CV0834(GTS)(DJS), 2016 WL 1253589, at *3 (N.D.N.Y. Mar. 15,

2016), report and recommendation adopted sub nom. Cirino-Matos

v. Colvin, 2016 WL 1261105 (Mar. 30, 2016). Thus, there is no

reversible error on that point.

          2.   Light Work

     Plaintiff asserts that “the ALJs’ finding of fact with

respect to residual functional capacity compels the conclusion

that the plaintiff is capable of only Sedentary Work.” Doc. #32-

1 at 8 (sic). Defendant responds that the RFC determination is

supported by substantial evidence of record. See Doc. #34-1 at

9-14. Because plaintiff challenges only the physical aspect of

the RFC determination (other than her ability to read in

English, discussed infra), the Court does not address the mental

RFC determination herein.


                              ~ 17 ~
    “Light work involves lifting no more than 20 pounds at a

time with frequent lifting or carrying of objects weighing up to

10 pounds. Even though the weight lifted may be very little, a

job is in this category when it requires a good deal of walking

or standing, or when it involves sitting most of the time with

some pushing and pulling of arm or leg controls.” 20 C.F.R.

§416.967(b). Social Security Ruling 83-10 further explains:

    Since frequent lifting or carrying requires being on
    one’s feet up to two-thirds of a workday, the full range
    of light work requires standing or walking, off and on,
    for a total of approximately 6 hours of an 8-hour
    workday. Sitting may occur intermittently during the
    remaining time. The lifting requirement for the majority
    of light jobs can be accomplished with occasional,
    rather than frequent, stooping. Many unskilled light
    jobs are performed primarily in one location, with the
    ability to stand being more critical than the ability to
    walk.

SSR 83-10, 1983 WL 31251, at *6 (S.S.A. Jan. 1, 1983).

    Applying this standard, substantial evidence does not

support the ALJ’s finding that plaintiff is capable of light

work. Notably, the ALJ primarily relies on the opinions of the

non-examining state agency consultants to support his RFC

determination. See Tr. 1590; see also Tr. 203-12 (initial level

Disability Determination Explanation containing state agency

consultant opinion); Tr. 215-27 (reconsideration level

Disability Determination Explanation containing state agency

consultant opinions). With respect to those opinions, ALJ Noel

                              ~ 18 ~
stated:

    The undersigned afford great weight to the majority of
    the state agency consultants’ opinions. The consultants
    found that the claimant was able to perform light work
    with mental limitations. Exhibits 1A, 4A. The treatment
    notes submitted since they rendered their opinions does
    not show that the claimant’s conditions have worsened.
    Rather, the claimant’s treatment notes show that the
    claimant’s physical symptoms improved with physical
    therapy and medication. Exhibits 38F, 50F. Their
    opinions are also consistent with the minimal findings
    of Dr. Mueller. Exhibit 4F. Moreover, their opinions are
    consistent with the claimant’s level of daily exertion,
    which as stated above, involves performing household
    chores, caring for herself and performing childcare at
    times.

Tr. 1590 (sic). That statement, and the ALJ’s reliance on the

state agency consultants’ opinions, is problematic for several

reasons.

    As an initial matter, the state agency consultants rendered

their opinions without the benefit of either (1) any of the

opinions of plaintiff’s treating sources, or (2) five years of

medical records. Each of the state agency consultants’ opinions

was authored in 2010, and relied upon a review of medical

evidence that pre-dated their opinions. See generally Tr. 203-

12; Tr. 215-27. As previously noted, the relevant time frame for

this matter is from the date of plaintiff’s SSI application,

December 18, 2009, through August 28, 2015, the date of

plaintiff’s second SSI application. The record before the ALJ

and now this Court contains evidence spanning that time frame

                              ~ 19 ~
and beyond. Because the state agency consultants’ opinions were

not based on a full record, the ALJ should not have relied

heavily upon them. See, e.g., Tarsia v. Astrue, 418 F. App’x 16,

18 (2d Cir. 2011) (“Because it is unclear whether [the state

agency medical consultant] reviewed all of Tarsia’s relevant

medical information, his opinion is not ‘supported by evidence

of record’ as required to override the opinion of [the] treating

physician[.]”); Jazina v. Berryhill, No. 3:16CV1470(JAM), 2017

WL 6453400, at *7 (D. Conn. Dec. 13, 2017) (“The ALJ erred in

assigning significant weight to the state agency medical

consultants’ under-informed opinions and in allowing their

opinions to override those of plaintiff’s treating

physicians.”); Beutel v. Berryhill, No. 3:17CV1193(SALM), 2018

WL 3218662, at *7 (D. Conn. July 2, 2018) (“The opinion of the

non-examining physician ... was rendered without the benefit of

plaintiff’s missing treatment records. It was also rendered

without the benefit of [the treating source’s] opinions. Because

that opinion was not based on a full record, the ALJ should not

have relied heavily on it.”); see also 20 C.F.R. §416.927(c)(3)

(“[B]ecause nonexamining sources have no examining or treating

relationship with you, the weight we will give their medical

opinions will depend on the degree to which they provide

supporting explanations for their medical opinions. We will

                              ~ 20 ~
evaluate the degree to which these medical opinions consider all

of the pertinent evidence in your claim, including medical

opinions of treating and other examining sources.”).

    The ALJ attempts to justify his reliance on the state

consultants’ opinions as follows: “The treatment notes submitted

since [the state agency consultants] rendered their opinions

does not show that the claimant’s conditions have worsened.” Tr.

1590. That assertion is not supported by substantial evidence.

The medical records reviewed by the state agency consultants,

which date from December 2009 to 2010, see Tr. 206-27, Tr. 216-

17, do not reveal significant limitations in plaintiff’s gait or

reflect her need to ambulate with an assistive device. See,

e.g., Tr. 789 (May 24, 2010, treatment note: Plaintiff “likes to

walk; pt c/o pain in legs and back it inhibits her from walking.

Pt states she tries to put it out of her mind so she can walk.”

(sic)); Tr. 1010 (March 19, 2010, treatment note reporting

plaintiff walking “without difficulty”); Tr. 766 (April 3, 2010,

consultative physical exam: “She is able to ambulate the 100

yards from the parking lot, up the four steps, and into the

office without difficulty.”); Tr. (May 26, 2010, physical exam:

“Gait And Stance: Normal” (sic)). Indeed, in 2010, plaintiff

self-reported that she did not require the use of an assistive

device for ambulation. See Tr. 614, 633.

                              ~ 21 ~
    By contrast, plaintiff’s medical records that post-date

2010 reflect plaintiff generally used a cane or a walker for

ambulation and had an unsteady or antalgic gait. See Tr. 1196,

1274, 1308, 1458, 1461, 1464, 1467, 1470 (walker); Tr. 1196,

1276, 1279, 1369-70, 1452, 1905, 1912, 1915, 1918, 1921, 1924,

1927 (cane); Tr. 1196, 1279, 1308, 1905, 1909, 1912, 1915, 1918,

1921, 1924, 1927 (antalgic or unsteady gait). The record further

reflects that the walker and the cane were both prescribed by

plaintiff’s podiatrist, Dr. Buchbinder. See Tr. 667, 1190, 1196.

Several of Dr. Buchbinder’s exam notes reported: “Ambulation

required an assistive device.” Tr. 1113 (September 12, 2011);

Tr. 1213 (October 14, 2011); Tr. 1195 (March 20, 2012); Tr. 1295

(May 20, 2013). Additionally, several of the opinions of

plaintiff’s treating sources noted plaintiff’s difficulty

walking, see Tr. 1182, 1398, and reported that plaintiff

“required” the use of a walker and/or cane to perform the

activities listed in the physical capacities portion of their

respective opinions, Tr. 1401, 1416, 1949 (emphasis added).

Furthermore, in 2014, plaintiff testified that she required a

walker when she went outside. See Tr. 193.

    To the extent the ALJ relied on the opinion of the

consultative examiner (“CE”) to support his reliance on the

opinions of the state agency consultants, the CE’s opinion is

                              ~ 22 ~
also from 2010, and thus pre-dates the onset of plaintiff’s

worsening symptoms. See Tr. 764-66 (April 12, 2010, Consultative

Examination). “In making a substantial evidence evaluation, a

consulting physician’s opinions or report should be given

limited weight because they are often brief, are generally

performed without benefit or review of the claimant’s medical

history and, at best, only give a glimpse of the claimant on a

single day.” Harrington v. Colvin, No. 6:13CV1230(MAD), 2015 WL

1275337, at *7 (N.D.N.Y. Mar. 19, 2015) (citation and internal

quotation marks omitted).

    Otherwise, the ALJ relies on one set of records from

plaintiff’s course of physical therapy in 2014 to support the

conclusion that plaintiff’s “physical symptoms improved with

physical therapy and medication.” Tr. 1590 (citing Exhibits 38F

and 50F, reflected at Tr. 1903-32 and repeated at Tr. 2274-99).

Although those records do reflect some improvement in

plaintiff’s symptoms, one record also stated that plaintiff’s

“antalgic pattern continues to be noted.” Tr. 1921. Plaintiff

also reported in those records that her post-intervention pain

reached levels of 6 to 7 out of 10. See Tr. 1906, 1909, 1918,

1924. Those records do not support a conclusion that plaintiff’s

condition had improved such that she was able to sustain the

requirements of light work –- particularly in light of the other

                              ~ 23 ~
relevant evidence of record.

    The ALJ’s reliance on plaintiff’s “level of daily

exertion[,]” including her “performing household chores, caring

for herself and performing childcare at times” to support the

opinions of the state agency consultants was also erroneous. Tr.

1590. First, “[i]t is well-settled in the Second Circuit that

the capacity to care for oneself does not, in itself, contradict

a claim of disability as people should not be penalized for

enduring the pain of their disability in order to care for

themselves.” Moss v. Colvin, No. 1:13CV731(GHW)(MHD), 2014 WL

4631884, at *33 (S.D.N.Y. Sept. 16, 2014) (citation and internal

quotation marks omitted). Second, the ALJ’s reliance on

plaintiff’s limited childcare activities failed to recognize the

differences between occasional childcare in a home setting “and

performing substantial gainful employment in the competitive

workplace on a ‘regular and continuing basis,’ i.e., ‘8 hours a

day, for 5 days a week, or an equivalent work schedule[.]’”

Harris v. Colvin, 149 F. Supp. 3d 435, 444 (W.D.N.Y. 2016)

(quoting SSR 96-8p, 1996 WL 374184, at *2 (S.S.A. July 2,

1996)). Indeed, there “is no evidence that [plaintiff] engaged

in any of these activities for sustained periods comparable to

those required to hold [substantial gainful employment].”

Balsamo, 142 F.3d at 81 (alterations added) (internal quotation

                               ~ 24 ~
marks omitted) (quoting Carroll, 705 F.2d at 643). Third, even

if plaintiff was able to perform some household chores, “[t]here

are critical differences between activities of daily living

(which one can do at his own pace when he is able) and keeping a

full time job.” Moss, 2014 WL 4631884, at *33). The ALJ did not

appreciate those differences in his decision.

    Finally, given the evidence of record regarding plaintiff’s

“required” use of a cane and/or walker, see Tr. 1401, 1416,

1949, the ALJ erred when he failed to determine whether the use

of those assistive devices was medically necessary, or to

otherwise evaluate and/or incorporate plaintiff’s need for an

assistive device into the RFC determination. Here “the ALJ made

passing mention of Plaintiff’s use of a cane,” but “made no

further mention of Plaintiff’s cane in the decision, failing to

include either an explicit finding as to whether the cane was

medically required or any accommodations related to

Plaintiff’s cane use in the RFC finding.” Scott v. Berryhill,

No. 1:17CV00468(MAT), 2018 WL 4442882, at *6 (W.D.N.Y. Sept. 17,

2018). Thus, “[t]he Court finds the ALJ’s discussion of

Plaintiff’s use of the cane inadequate.” Id.; see also Vanever

v. Berryhill, No. 16CV1034(JWF), 2018 WL 4266058, at *2

(W.D.N.Y. Sept. 6, 2018) (“Here, there are multiple references

in the record as to plaintiff’s use of a cane or walker. ...

                              ~ 25 ~
Despite this, the ALJ never specifically explained why he did

not include the use of the cane in his RFC determination. This

was error.”); Clyburn v. Berryhill, No. 16CV102(FPG), 2017 WL

6014452, at *4 (W.D.N.Y. Dec. 5, 2017) (“[T]he Court finds that

the ALJ did not properly consider whether it was medically

necessary for Clyburn to use a cane. Accordingly, the RFC

assessment is not supported by substantial evidence and remand

is required.”); Wright v. Colvin, No. 6:13CV06585(MAT), 2015 WL

4600287, at *5 (W.D.N.Y. July 29, 2015) (Remand was appropriate

where the “ALJ failed properly consider the medical necessity of

Plaintiff using a cane.”).

     Moreover,

     the RFC does not address additional possible limitations
     that arise for someone who requires the aid of
     a cane when ambulating, such as how use of a cane in
     one’s dominant hand may impact his ability to complete
     some of the duties of light work, such as the ability to
     carry items weighing up to twenty pounds with one hand
     while using a cane in another, and whether the need to
     use a cane in general could result in additional
     limitations on light work.

Feringa v. Comm’r of Soc. Sec., No. 5:15CV785(LEK)(CFH), 2016 WL

5417403, at *7 (N.D.N.Y. Sept. 9, 2016), report and

recommendation adopted, 2016 WL 5415780 (Sept. 28, 2016); see

also Clyde, 2017 WL 6014452, at *4 (“If [plaintiff] needs to use

a cane, it means that at least one hand is not free to hold

other objects and perform the lifting and carrying requirements

                              ~ 26 ~
of light work, which are not minimal.”); Wright, 2015 WL

4600287, at *5 (same).

    Accordingly, the ALJ’s determination that plaintiff is

capable of light work is not supported by substantial evidence

of record. Although this finding alone warrants a remand for

further administrative proceedings, the Court will proceed to

address plaintiff’s arguments concerning the ALJ’s findings as

to her ability to read English, and the application of the

Grids.

         3.   Ability to Read English at First Grade Level

    In his RFC determination, the ALJ found that plaintiff “can

communicate in English, but can only read English at a first

grade level.” Tr. 1582. Plaintiff specifically challenges the

ALJ’s finding as to her reading level. See Doc. #32-1 at 10.

Plaintiff asserts: “There is no substantive difference between a

first grade reading level and functional illiteracy.” Id.

Plaintiff further asserts that substantial evidence does not

support the ALJ’s finding with respect to plaintiff’s reading

level. See id. Defendant responds that substantial evidence

supports the ALJ’s findings as to plaintiff’s ability to

communicate and read in English. See Doc. #34-1 at 19-21. In

reply, plaintiff contends, in pertinent part, that defendant

“does not seriously challenge the Plaintiff’s position that


                              ~ 27 ~
first grade literacy equals functional illiteracy[.]” Doc. #35

at 2.

     Plaintiff’s arguments appear to conflate the RFC

determination and the ALJ’s determination of literacy as a

vocational factor at step five. See Jimenez v. Berryhill, No.

16CV3972(DRH), 2018 WL 4054876, at *4 (E.D.N.Y. Aug. 24, 2018)

(“Plaintiff argues that the ALJ found Plaintiff is illiterate

when she limited Plaintiff’s ability to perform light work to

work that does not require reading or writing in English for the

performance of work tasks. However, that limitation was part of

the ALJ’s RFC determination, not a determination of

literacy[.]”). In light of plaintiff’s emphasis that she is

“functionally illiterate,” Doc. #32-1 at 10, and her focus on

the Grids, see id. at 8-12, the Court construes this aspect of

plaintiff’s argument as a step five argument that the ALJ’s

determination that she is able to communicate in English is not

supported by substantial evidence of record.

     A claimant’s ability to communicate in English is evaluated

as a vocational factor of education at step five of the

sequential evaluation. See 20 C.F.R. §416.964; see also Durakovic

v. Comm’r of Soc. Sec., No. 3:17CV0894(TJM)(WBC), 2018 WL

4039372, at *9 (N.D.N.Y. May 30, 2018), report and

recommendation adopted, 2018 WL 4033757 (Aug. 23, 2018). The

                              ~ 28 ~
Regulations distinguish literacy and communication as separate

issues. See Afari v. Berryhill, No. 16CV595(FPG), 2017 WL

1963583, at *3 (W.D.N.Y. May 12, 2017). “The SSA’s regulations

define ‘illiteracy’ as the ‘inability to read or write,’ while

the ‘inability to communicate in English’ is a separate

educational factor that the SSA may consider.” Id. (quoting 20

C.F.R. §§416.964(b)(1), (5)). Under the Regulations, someone is

classified as illiterate “if the person cannot read or write a

simple message such as instructions or inventory lists even

though the person can sign his or her name.” 20 C.F.R.

§416.964(b)(1). As to an ability to communicate in English, the

Regulations provide: “Since the ability to speak, read and

understand English is generally learned or increased at school,

we may consider this an educational factor.” 20 C.F.R.

§416.964(b)(5).

    Here, referencing 20 C.F.R. §416.964, the ALJ determined

that plaintiff “has at least a high school education and is able

to communicate in English[.]” Tr. 1590. Plaintiff’s ability to

speak and understand verbal English is well documented

throughout the record. See Tr. 122, 766, 1045, 1123, 2611.

Accordingly, the ALJ’s finding that plaintiff is able to

communicate in English is supported by the record.




                              ~ 29 ~
     More troublesome, however, is the implicit finding at step

five that plaintiff is literate in the English language and the

explicit finding in the RFC that plaintiff is able to “read

English at a first grade level.” Tr. 1582.3 The record contains

numerous references to the fact that plaintiff is unable to read

English at a level which would be considered literate under the

Regulations. Tr. 590 (Disability Report: “Can you read and

understand English? No[.]”); Tr. 1045 (“Difficulty reading

English and the native language is Spanish.”) Tr. 1051 (same);

Tr. 1294 (same). Plaintiff testified that if “paperwork” is in

English, then she has “to find somebody to translate it because

otherwise I don’t understand it.” Tr. 1626. Further, she stated

that she has a “caseworker” who “fills out the paperwork and has

to tell me where to sign.” Id. Plaintiff testified that she can

read traffic signs, but also stated: “You know them already. You

know already what they mean because you see them everywhere.”

Tr. 1631. Although plaintiff testified that she could read small



3 Although plaintiff has a high school education, that education
was obtained in Puerto Rico. See Tr. 128, 1610. Accordingly,
that plaintiff has a high school education does not necessarily
compel a conclusion that plaintiff is literate in English. See
Gross v. McMahon, 473 F. Supp. 2d 384, 388 (W.D.N.Y. 2007)
(collecting cases); 20 C.F.R. §416.964(b) (“[T]he numerical
grade level that you completed in school may not represent your
actual educational abilities. These may be higher or lower.”).


                              ~ 30 ~
words, see Tr. 1631, in earlier testimony she stated: “I could

speak [English] but I can’t read. I could read it if I have a

dictionary to understand why it – because I could read the

sentence but I can’t understand not all the words that are

written there.” Tr. 136 (sic); see also Tr. 175. That testimony

alone does not demonstrate that plaintiff can “read or write a

simple message such as instructions or inventory lists.” 20

C.F.R. §416.964(b)(1); see also Campbell v. Astrue, 713 F. Supp.

2d 129, 136 (N.D.N.Y. 2010) (“[T]he Commissioner points to

evidence indicating that Plaintiff could read a ruler, drive

most of his life, and help his children with math problems.

However, the Court notes that these activities do not

demonstrate that Plaintiff has the ability to read or write a

simple message such as instructions or inventory lists.

Similarly, Plaintiff’s admission that he could recognize certain

words, falls short of the ability to read and write simple

messages.” (internal citations and quotation marks omitted)).

Further, there is a dearth of information in the record as to

plaintiff’s ability to write in English. See Tr. 560 (Disability

Report: “Can you write more than your name in English? No[.]”).4



4 Plaintiff testified that her only social activity is church,
and there, “they speak Spanish.” Tr. 1615. She additionally
arranges medical transportation in Spanish. See Tr. 1624. Many
of the administrative documents contained in the record were
                              ~ 31 ~
    To the extent the ALJ found plaintiff is able to read

English at a first grade level, and used that finding to support

his step five findings, the ALJ drew no connection between the

evidence of record and that conclusion; his reasoning in this

respect is not clear. Indeed, as raised by plaintiff, several

courts have acknowledged that reading at a first, second, or

even third grade level could be considered functionally

illiterate. See Gross, 473 F. Supp. 2d at 389 (“[A] third-grade

reading level is so low that it calls into question whether

plaintiff is functionally illiterate[.]”); Jackson v. Astrue,

No. 8:08CV2855(JFA)(BHH), 2010 WL 500449, at *8 (D.S.C. Feb. 5,

2010) (“It is undisputed that the plaintiff is functionally

illiterate, with a third grade reading level[.]”); Lee v.

Astrue, No. 07CV477(CVW)(NKL), 2008 WL 320718, at *3 (W.D. Mo.

Feb. 4, 2008) (“Lee is functionally illiterate, reading and

writing at only a first grade level[.]”); Long v. Apfel, No.

98CV93(JHM), 2000 WL 1469542, at *5 (W.D. Va. Aug. 23, 2000)

(“Educationally, the instant claimant is nearly functionally

illiterate, reading at a second grade level[.]”); Lanier v.

Bowen, No. 85CV2538(CSF), 1986 WL 13135, at *5 (D.N.J. Nov. 21,




provided to plaintiff in both Spanish and English. See, e.g.,
Tr. 1-7; Tr. 271-83; Tr. 339-40; Tr. 1564-70.
                              ~ 32 ~
1986) (“Plaintiff here is functionally illiterate, with reading

and writing skills at or below a third-grade level[.]”).

    The ALJ’s reliance on the VE’s testimony at step five is

also concerning. The VE testified that a hypothetical

individual, with the RFC as determined by the ALJ here, could

perform the jobs of “Cashier II” (DOT Code No. 211.462.010),

“Fast Food Worker” (DOT Code No. 311.472-010), and “Cafeteria

Attendant” (Dot Code No. 311.677-010). Tr. 1635.

    The Fast Food Worker and Cashier II jobs each require a

Language Level 2. See Dep’t of Labor, Dictionary of Occupational

Titles 183, 241 (4th ed. 1991). That calls for:

    READING: Passive vocabulary of 5,000-6,000 words. Read
    at rate of 190-215 words per minute. Read adventure
    stories and comic books, looking up unfamiliar words in
    dictionary for meaning, spelling, and pronunciation.
    Read instructions for assembling model cars and
    airplanes.

    WRITING: Write compound and complex sentences, using
    cursive style, proper end punctuation, and employing
    adjectives and adverbs.

Id. at 1011. The other job identified by the VE, a cafeteria

attendant, requires a lower language level of 1. See id. at 241.

That language level calls for:

    READING: Recognize meaning of 2,500 (two- or three-
    syllable) words. Read at rate of 95-120 words per minute.
    Compare similarities and differences between words and
    between series of numbers.




                                 ~ 33 ~
    WRITING: Print simple sentences containing subject,
    verb, and object, and series of numbers, names, and
    addresses.

Id. at 1011. Based on either of these definitions, plaintiff

would be unable to perform the jobs identified by the VE given

the lack of evidence regarding her ability to write in English

and the substantial evidence supporting that she is functionally

illiterate reading in English.

    Social Security Ruling 00-4p “places an affirmative duty on

the ALJ to identify and resolve any conflict between the VE’s

testimony and the DOT before relying on such testimony.” Afari,

2017 WL 1963583, at *4 (citation and internal quotation marks

omitted); see also SSR 00-4p, 2000 WL 189704, at *2 (S.S.A. Dec.

4, 2000). To resolve the apparent conflict between the VE’s

testimony and the DOT, the ALJ inquired of the VE: “Is your

testimony consistent with the DOT?” Tr. 1636. The VE responded:

“It is.” Id. In further follow-up, the ALJ asked: “Could those

jobs be performed if the hypothetical individual could only

speak English at a sixth grade level?” Id. The VE responded:

“Yes.” Id.

    Here, “[t]he ALJ failed to resolve the conflict at the

hearing by merely asking whether the VE’s testimony was

consistent with the DOT without any further discussion.” Afari,

2017 WL 1963583, at *4. Particularly, “the ALJ erred when he

                                 ~ 34 ~
failed to identify the apparent conflict between the jobs the VE

identified and the DOT definitions that require the employee” to

meet certain reading and writing requirements. Id.; see also

Durakovic, 2018 WL 4039372, at *9–10. The ALJ also failed to

resolve the conflict in his decision, which merely states: “I

have determined that the vocational expert’s testimony is

consistent with the information contained in the Dictionary of

Occupational Titles.” Tr. 1591; see Afari, 2017 WL 1963583, at

*4.

      Defendant contends: “Here, the ALJ specifically asked the

vocational expert how she reconciled the Plaintiff’s limited

ability to speak English with the DOT, and the vocational expert

explained that she found the GED levels to ‘somewhat coordinate

to ... grade levels.” Doc. #34-1 at 24 (emphasis added) (citing

Tr. 1639). The ALJ made no effort to ask the VE how she

reconciled plaintiff’s limited ability to read and write English

with the DOT, a difference which both defendant and the ALJ

seemed to have conflated.

      Thus, for the reasons stated, substantial evidence does not

support the ALJ’s step five findings.

      B.   Remand for Calculation of Benefits

      Last, the Court considers whether a remand of this matter

for the calculation of benefits is appropriate. Plaintiff


                               ~ 35 ~
“submit[s] the Court should not force the plaintiff to a fourth

ALJ hearing on essentially the same issue,” and that the “Court

should enter a judgment of ‘disabled’ and award the plaintiff

benefits[.]” Doc. #32-1 at 11.

    “Sentence four of 42 U.S.C. §405(g) provides that, after

reviewing the Commissioner’s determination, a court may:

‘enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.’” Butts v. Barnhart, 388 F.3d 377, 384

(2d Cir. 2004) (quoting Sentence four of 42 U.S.C. §405(g)), as

amended on reh’g in part, 416 F.3d 101 (2005). “Reversal for

payment of benefits is appropriate where the existing record

contains persuasive proof of disability and a remand for further

proceedings would serve no further purpose.” Saxon v. Astrue,

781 F. Supp. 2d 92, 106 (N.D.N.Y. 2011) (citation and internal

quotation marks omitted); see also Munford v. Apfel, No.

97CV5270(HB), 1998 WL 684836, at *2 (S.D.N.Y. Sept. 30, 1998)

(“[T]he determination of whether a remand would serve no purpose

is a forward-looking analysis. That is, the district court

evaluates whether it would be pointless to remand a case since

the totality of evidence the ALJ will consider suggests only one

result.”). “[L]ength of time is certainly a relevant factor in

                                 ~ 36 ~
the determination of whether to remand for further proceedings

or remand solely to calculate benefits.” Talanker v. Barnhart,

487 F. Supp. 2d 149, 160 (E.D.N.Y. 2007); see also Munford, 1998

WL 684836, at *2. (“The ‘no purpose’ remand, moreover, is

grounded in equitable considerations and is often deployed where

prior administrative proceedings and litigation have consumed an

inordinate length of time.”).

    Both the record before the Court and the inordinate length

of time that plaintiff’s application has been pending persuade

the Court that a remand for a calculation of benefits is

appropriate. Plaintiff filed her application for benefits nearly

nine years ago on December 18, 2009. See Tr. 203; Tr. 215. This

matter has had four administrative hearings spanning the course

of six years. See Tr. 97-202; Tr. 1603-41. There have been three

ALJ decisions issued. See Tr. 97-118; Tr. 228-251; Tr. 1571-

1602. This matter has been remanded once by the Appeals Council

prior to reaching district court review, see Tr. 252-56, Tr.

402-11, and has already been voluntarily remanded by this Court

on a prior occasion, see Tr. 1678-88, 1712-32. The Commissioner

has now tried on three occasions to meet her burden and has

failed. It is time for this matter to come to a close. See Curry

v. Apfel, 209 F.3d 117, 124 (2d Cir. 2000) (“Because the

Commissioner failed to introduce evidence sufficient to sustain

                                ~ 37 ~
his burden on the fifth step in the case sub judice, remand for

the sole purpose of calculating an award of benefits is

mandated. Moreover, we believe this disposition to be

particularly appropriate given that Curry’s application has been

pending more than six years and that a remand for further

evidentiary proceedings (and the possibility of further appeal)

could result in substantial, additional delay.”), superseded by

statute on other grounds as stated in Selian v. Astrue, 708 F.3d

409 (2d Cir. 2013); Huhta v. Barnhart, 328 F. Supp. 2d 377, 387

(W.D.N.Y. 2004) (remanding solely for calculation of benefits

based on errors at step five and where application was pending

more than nine years). To remand this case for an unimaginable

third time “would result in additional and unnecessary delay[.]”

Orr v. Barnhart, 375 F. Supp. 2d 193, 201 (W.D.N.Y. 2005).

    Additionally, the record contains “persuasive proof of

disability[.]” Saxon, 781 F. Supp. 2d at 106. The Court is

persuaded, based on plaintiff’s argument, and the evidence of

record, that notwithstanding plaintiff’s well-documented mental

impairments, plaintiff “grids out” under section 201.17 of the

Medical Vocational Guidelines (hereinafter referred to as the

“Grids”), and that the older age category should apply. See Doc.

#32-1 at 9-12.




                              ~ 38 ~
    The Grids “are tables that indicate proper disability

determinations for different combinations of facts[.]” Vega v.

Harris, 636 F.2d 900, 903 (2d Cir. 1981). Grid 201.17 applies to

    “younger individuals” age 45-49 who are unable to
    communicate in English or who are illiterate in English,
    whose past work was unskilled (or who had no past
    relevant work), or who have no transferable skills, and
    who are limited to a full range of sedentary work must
    be found disabled under rule 201.17 in Table No. 1 of
    appendix 2, of the Medical-Vocational Guidelines in 20
    CFR part 404.

SSR 03-2P, 2003 WL 22399117, *8 n.5 (S.S.A. Oct. 20, 2003).

    As an initial matter, although plaintiff was 44 years old

on the date she filed her SSI application, see Tr. 203, this is

an instance in which it is appropriate to apply the older age

category applicable to Grid 201.17. At the time plaintiff filed

her application, on December 18, 2009, she was 44 years old. See

id. Plaintiff turned 45 a mere nineteen days later on January 6,

2010. See id. The Regulations dictate:

    We will use each of the age categories that applies to
    you during the period for which we must determine if you
    are disabled. We will not apply the age categories
    mechanically in a borderline situation. If you are
    within a few days to a few months of reaching an older
    age category, and using the older age category would
    result in a determination or decision that you are
    disabled, we will consider whether to use the older age
    category after evaluating the overall impact of all the
    factors of your case.

20 C.F.R. §416.963(1)(b). Here, in light of the other evidence

of record, “the proper approach under the Secretary’s

                              ~ 39 ~
regulations would be to apply the grid as if plaintiff were age

45 at the time she filed her application[.]” Rivera v. Sullivan,

771 F. Supp. 1339, 1360 (S.D.N.Y. 1991).

       Additionally, there is persuasive evidence of record that:

(1) plaintiff, at most, is limited to sedentary work;5 (2) she

has no transferable skills;6 (3) she is unable to perform her

past relevant work as a CNA;7 and (4) she is able to speak and

understand English, but is unable to read or write in English.8

Thus, there is persuasive proof of disability in this matter and




5   See discussion of evidence, Section V.A.2., supra.

6 Plaintiff’s prior work was categorized as semi-skilled. See Tr.
1590. The ALJ’s RFC essentially limits plaintiff to unskilled
work. See Tr. 1582. Indeed, the jobs identified by the VE, which
the ALJ adopted, are each categorized as unskilled. See Tr.
1591; see also Martello v. Astrue, No. 12CV215(WMS), 2013 WL
1337311, at *5 (W.D.N.Y. Mar. 29, 2013) (cashier II involves
“unskilled work”); Walker v. Colvin, No. 5:12CV483(GLS)(ESH),
2013 WL 5434065, at *4 (N.D.N.Y. Sept. 27, 2013) (fast food
worker involves work that is “unskilled”); Colegrove v. Colvin,
86 F. Supp. 3d 221, 223 (W.D.N.Y. 2015) (VE categorized “job of
cafeteria attendant” as “unskilled.”). “The Social Security
Administration recognizes that an individual cannot transfer
skills to unskilled work.” June S. v. Comm’r, No.
5:17CV669(DJS), 2018 WL 3626423, at *7 (N.D.N.Y. July 27, 2018)
(internal quotation marks and citation omitted). Thus, it
reasonably follows that plaintiff does not have any transferable
skills.
7 See Tr. 1634-35 (VE testimony that plaintiff’s prior work as a
CNA “is medium work” and that a hypothetical claimant with the
RFC determined by the ALJ could not perform plaintiff’s past
work); Tr. 704-05 (VE interrogatory).

8   See discussion of evidence, section V.A.3., supra.
                                ~ 40 ~
a remand for further administrative proceedings would result in

additional and unnecessary delay. Accordingly, a remand solely

for the calculation of benefits is warranted.

VI.   CONCLUSION

      For the reasons stated, defendant’s Motion for an Order

Affirming the Decision of the Commissioner [Doc. #34] is DENIED,

and plaintiff’s Motion for Order of Reversal, or in the

Alternative Remand for Further Proceedings [Doc. #32] is

GRANTED. The Court REVERSES the decision of the Commissioner and

hereby REMANDS this matter for a calculation and award of

benefits.

      SO ORDERED at New Haven, Connecticut, this 8th day of

November, 2018.

                               _______/s/__________________
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                               ~ 41 ~
